     Case 3:20-cv-00610-X Document 31 Filed 05/11/20              Page 1 of 13 PageID 779



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

TOBY LEE RUTTER,                                 §
                                                 §
                Plaintiff,                       §
                                                 § CIVIL ACTION NO. 3:20-cv-00610-X
v.                                               §
                                                 §
HOLIDAY INN CLUB VACATIONS,                      §
et al,                                           §
                                                 §
                Defendants.                      §
                                                 §


            DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT

        Defendants Holiday Inn Club Vacations, Silverleaf Resorts, Inc., Orange Lake Resorts, and

Orange Lake Country Club, Inc., (collectively, “Defendants”) by and through the undersigned

counsel, hereby files this Motion to Dismiss and Brief in Support pursuant to Federal Rule of Civil

Procedure 12(b)(6) to dismiss Plaintiff’s first amended complaint (“FAC”) in its entirety, and will

respectfully show the Court as follows:

                                    I.     BACKGROUND

        Plaintiff Toby Lee Rutter (“Plaintiff”) is dissatisfied with his decision to purchase a

timeshare. Plaintiff alleges that Defendants are the owners or managers of numerous timeshare

resorts, and that employees or agents of Defendants induced Plaintiff to enter into contracts that

he now regrets. Rather than address his disputes with Defendants as contemplated by his

agreement, Plaintiff participated in a nationwide campaign of forum shopping trying to find a court

that would ignore the plain language of his agreement. Having failed in his effort and being

compelled to move forward in the proper venue contemplated by his agreement, it is now time to

address the lack of merit to his claims. As discussed below, Plaintiff’s 124-page FAC alleges

DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 1
ACTIVE 50304644v1
   Case 3:20-cv-00610-X Document 31 Filed 05/11/20                    Page 2 of 13 PageID 780



causes of action that are inapplicable, nonsensical, nonexistent, or otherwise fatally deficient. As

such, the FAC fails to state a claim upon which relief may be granted and this Court should dismiss

it in its entirety.

        A. PROCEDURAL HISTORY

        Plaintiff initially participated in an ill-fated, multi-plaintiff lawsuit in the Northern District

of California predicated on the very same allegations contained in the FAC. After the Northern

District of California dismissed the plaintiffs’ complaint in that action due to its lack of personal

jurisdiction over any of the Defendants, the plaintiffs teamed up with still other plaintiffs and filed

a substantially similar complaint in the District of Vermont. See Exhibit A, Glass et al. v. Holiday

Inn Club Vacations, 3:18-cv-06156-MMC, ECF No. 22 (California court’s order dismissing the

matter without prejudice); Williams et al. v. Holiday Inn Club Vacations et al., 2:19-cv-00057-cr,

ECF No. 1, 4 (Complaint and First Amended Complaint). On Defendants’ motion to dismiss for

improper venue or, in the alternative, to transfer claims or compel arbitration, the Court evaluated

the contracts at issue and compelled arbitration or transferred the actions to various judicial

districts as appropriate pursuant to the parties’ agreements. See Exhibit B, Williams et al. v.

Holiday Inn Club Vacations et al., 2:19-cv-00057-cr, ECF No. 22. Plaintiff’s claims set forth in

the FAC have been transferred to this Court because Plaintiff’s contract had an exclusive forum

provision requiring Plaintiff to litigate any claims relating to his purchase of the timeshare in Dallas

County, Texas. The contract also requires the application of Texas law.

        Plaintiff asserts claims for (1) “Fraud, Contract Rescission,” (2) Unauthorized Practice of

Law, (3) Fraud in the Offer of Securities (Section 17(a) of the Securities Act); (4) Fraud in

Connection with the Purchase and Sale of Securities (Section 10(b) of the Securities Act); (5)

Breach of Contract; (6) California Time Share Act; and (7) Common Law Rescission and Statutory


DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 2
ACTIVE 50304644v1
     Case 3:20-cv-00610-X Document 31 Filed 05/11/20                           Page 3 of 13 PageID 781



Rescission. Although the 124-page FAC is no paragon of clarity, the general facts, as relevant to

the Plaintiff at issue here, are laid out below.

         B. PLAINTIFF’S ALLEGATIONS

         The FAC alleges that Texas resident Toby Lee Rutter purchased a timeshare in Galveston,

Texas. See FAC, at p. 21, 24.1 This was apparently an upgrade to a previous timeshare he owned.

Id. at 22. He entered into a contract with non-party OLCC Texas, LLC on August 27, 2016. See

Exhibit C.2 Plaintiff alleges that his obligations on this timeshare amount to $80,000, although

the total contract price was only $52,673. See id.; see FAC at 27.                          Plaintiff alleges that

misrepresentations and omissions of Defendants’ representatives induced him to enter into the

contract to purchase or upgrade that he would not otherwise have entered into. See generally

FAC.3 As noted above, the other plaintiffs named in the FAC are not part of this case; their cases

have been transferred to other districts or compelled to arbitration.

         Because Plaintiff does not state a claim for the causes of action alleged, this Court should

dismiss Plaintiff’s FAC in its entirety.

                             II.      ARGUMENTS AND AUTHORITIES

A.       LEGAL STANDARD

         All of Plaintiff’s claims should be dismissed pursuant to Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6).

A complaint must contain “a short and plain statement of the claim showing that the pleader is


1
  Despite the Federal Rules of Civil Procedure requiring numbered paragraphs, see Fed. R. Civ. P. 10(b), Plaintiff has
drafted most of his complaint in narrative form. As such, references to Plaintiff’s complaint are page number
references unless otherwise noted.
2
  A court may consider documents integral to and explicitly relied upon in the complaint that the defendant appends
to its motion to dismiss. See, e.g., Tow v. Amegy Bank N.A., 498 B.R. 757, 765 (S.D. Tex. 2013).
3
  Defendants deny any such misrepresentations or omissions and affirmatively assert that they have complied with
relevant law.
DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 3
ACTIVE 50304644v1
  Case 3:20-cv-00610-X Document 31 Filed 05/11/20                   Page 4 of 13 PageID 782



entitled to relief.” Fed. R. Civ. P. 8(a)(2). Factual allegations must be enough to raise a right to

relief above the speculative level. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955,

1965 (2007). “A pleading that offers labels and conclusions or a formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

1949 (2009). “Nor does a complaint suffice if it tenders naked assertions devoid of further factual

enhancement.” Id. (internal citations omitted). The tenet that a court must accept as true all

allegations contained in a complaint is inapplicable to legal conclusions. Id. Rule 8 also requires

a plaintiff, when suing multiple defendants, to “set[] forth defendants’ specific wrongdoing to

provide fair notice as to what each defendant is to defend” rather than lumping defendants together

and failing to distinguish alleged wrongs among defendants. McBride v. Fannie Mae, 2016 WL

3019308, at *3 (E.D. Cal. May 26, 2016).

        Additionally, under Federal Rule of Civil Procedure 9(b), allegations of fraud must be pled

with particularity. See Fed. R. Civ. P. 9(b). “Courts have applied Rule 9(b) to a wide-range of

fraud claims, whether the allegations stem from fraudulent concealment, common law fraud, or a

variation thereof.” See Ctr. for Individual Rights v. Chevaldina, 2018 U.S. Dist. LEXIS 28723, at

*19 (S.D. Fla. 2018); see also Cozzarelli v. Inspire Pharm., Inc., 549 F.3d 618, 629 (4th Cir. 2008)

(noting that where an allegation has “the substance of fraud” the plaintiff cannot escape 9(b)’s

requirements by “adding a superficial label of negligence or strict liability.”). If a claim sounds in

fraud, it must be pled with particularity. See, e.g., Ingalls v. Edgewater Private Equity Fund III,

L.P., 2005 U.S. Dist. LEXIS 45592, at *15 (S.D. Tex. Oct. 17, 2005) (breach of fiduciary duty

claim sounds in fraud); JPA, Inc. v. USF Processors Trading Corp., 2005 U.S. Dist. LEXIS 45658,

at *10 (N.D. Tex. July 15, 2005) (negligent misrepresentation claim sounds in fraud when it relies

on the same misrepresentations as those pled in connection with fraud claim).


DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 4
ACTIVE 50304644v1
     Case 3:20-cv-00610-X Document 31 Filed 05/11/20                Page 5 of 13 PageID 783



        In the Fifth Circuit, to meet the requirements of Rule 9(b), “the who, what, when, where,

and how of the alleged fraud,” and for cases (such as this one) involving omissions, the plaintiff

must plead “the type of facts omitted, the place in which the omissions should have appeared, and

the way in which the omitted facts made the representations misleading.” See Carroll v. Fort

James Corp., 470 F.3d 1171, 1174 (5th Cir. 2006) (internal quotations and citations omitted).

Failure to satisfy the 9(b) standard is grounds for dismissal. Id. “Rule 9(b) has four purposes: to

ensure that the defendant has sufficient information to formulate a defense by having notice of the

conduct complained of; to protect defendants against frivolous suits; to eliminate fraud actions in

which all the facts are learned after discovery; and to protect defendants from undeserved harm to

their goodwill and reputation.” See Okeke v. Auto. Fin. Corp., 2016 U.S. Dist. LEXIS 196918, at

*23-24 (W.D. Tex. Feb. 3, 2016). Here, Plaintiff’s FAC suffers from several overarching defects.

B.      PLAINTIFF’S FAC SHOULD BE DISMISSED FOR FAILURE TO COMPLY WITH RULES 8 AND

9(B).

        Plaintiff’s FAC fails to comply with Rules 8 and 9(b). First, it lumps together numerous

defendants without any effort to state which defendant is responsible for which conduct. The FAC

states that the claims “aris[e] out of the sale of timeshare units to Plaintiffs by Defendants Holiday

Inn, Silverleaf, and Orange Lake (which includes Orange Lake as the parent company of the other

entities, collectively hereinafter referred to by its Flagship name: “Holiday Inn” or “Defendant”).

See FAC, at p. 2.      Thereafter, the FAC refers to “Defendant” or “Defendants” seemingly

interchangeably and without clarification. Plaintiff does not even articulate which of the

Defendants, if any, he purportedly entered into a contract with for which he is now seeking redress.

Indeed, no named defendant is a signatory to the contract at issue, and it is unclear what

relationship the named-Defendants allegedly have to the claims asserted.            As none of the


DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 5
ACTIVE 50304644v1
    Case 3:20-cv-00610-X Document 31 Filed 05/11/20                            Page 6 of 13 PageID 784



Defendants in this case are party to the Plaintiff’s contract at issue with respect to his claims, each

of his claims are improper and the FAC should be dismissed in its entirety.

         Second, the FAC avers a course of allegedly fraudulent conduct, yet it is not pled with the

requisite specificity. Indeed, because the FAC originally encompassed numerous additional

plaintiffs and now encompasses only one plaintiff, it is impossible for Defendants to determine

whether certain allegations are being made by the Plaintiff in this case or by different plaintiffs

that are no longer in this case. For example, the first nine pages of the FAC contain general

allegations about “Plaintiffs,” yet it is impossible to determine which of these allegations apply to

the Plaintiff in this case. More specifically, the claims themselves contain allegations that are not

specific to Plaintiff.      See, e.g., FAC at p. 110, 1.3 (“…damages continue due to ongoing

maintenance fees, mortgage payments, and/or other charges under the terms [of the contracts]”;

110, 1.6 (“Defendant discouraged some Plaintiffs from having an Attorney review the timeshare

sales contracts…”); p. 112, 1.15 (“…these cases show a history of fraudulent representations by

Defendant as to [certain topics] which are common to most of, if not all of the Plaintiffs in this

matter”) (emphasis added). Likewise, the FAC alleges that certain representations were made by

“Holiday Inn” representatives, but “Holiday Inn” is confusingly defined to include all defendants.

See FAC, at p. 2. Defendants should not have to guess who is being accused of what and by whom.

As such, this Court should dismiss the FAC in its entirety on this basis.4




4
 Although one of Plaintiff’s claims is entitled “Breach of Contract,” it is subtitled “General Performance and Contract
Misrepresentation,” and asks for breach of contract damages because “a Breach of Contract exists due to Contract
Misrepresentation under Facts in other causes of action herein to support Fraud….” See FAC, at p. 118. Accordingly,
even the breach of contract claim appears to be grounded in allegations of fraud.
DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 6
ACTIVE 50304644v1
     Case 3:20-cv-00610-X Document 31 Filed 05/11/20                 Page 7 of 13 PageID 785



C.      EVEN IF THIS COURT DECLINES TO DISMISS THE ENTIRE FAC ON THE BASIS OF RULE

9(B), IT SHOULD DISMISS EACH CLAIM AS FATALLY DEFECTIVE.

        Even if this Court declines to dismiss the entire FAC on the grounds laid out above, this

Court should still dismiss the FAC on the basis that each claim asserted is fatally defective. Both

Plaintiff’s federal claims and state claims are lacking and should be dismissed.

        1.      Plaintiff’s Federal Claims Should be Dismissed for Failure to State a Claim.

        Plaintiff’s federal securities claims should be dismissed for failure to state a claim, as there

is no private right of action under §17(a) of the Securities Act of 1933, and Plaintiff’s 10b-5 claim

is fatally defective.   Because these two claims fail, this Court should decline to exercise

supplemental jurisdiction over the state law claims that remain.

                a.      Plaintiff’s Claims Pursuant to §17(a) of the Securities Act of 1933 Must

                        be Dismissed as There is No Private Right of Action Under that Provision.

        As an initial matter, Plaintiff’s claims under Section 17(a) of the Securities Act must be

dismissed. There is no private right of action under Section 17(a), as courts in the Fifth Circuit

have repeatedly confirmed. See, e.g., Park v. Kruse, 2013 U.S. Dist. LEXIS 194842, at *5 (N.D.

Tex. 2013) (dismissing cause of action for failure to state a claim because “no private right of

action exists under Section 17(a)” and collecting authorities). Other authorities are in accord. See

generally SECURITIES REGULATION (LJP) § 6.05 (Section 17(a) “is confined to the government

enforcement context.”). As such, Plaintiff’s 17(a) claim should be dismissed.

                b.      Plaintiff’s Claim Pursuant to §10(b) of the Securities Act of 1934 Must be

                        Dismissed as it Does Not Meet the Pleading Standards of the PSLRA.

        Likewise, Plaintiff’s 10(b)/10b-5 claim must be dismissed. To state a claim under § 10(b)

and Rule 10b-5, a plaintiff must allege: (1) a material misrepresentation or omission; (2) scienter—


DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 7
ACTIVE 50304644v1
  Case 3:20-cv-00610-X Document 31 Filed 05/11/20                    Page 8 of 13 PageID 786



a wrongful state of mind; (3) a connection with the purchase or sale of a security; (4) reliance; (5)

economic loss; and (6) loss causation—"a causal connection between the material

misrepresentation and the loss." See Markman v. Whole Foods Mkt., Inc., 2016 U.S. Dist. LEXIS

188833, at *16 (W.D. Tex. Aug. 19, 2016) (citing Owens v. Jastrow, 789 F.3d 529, 535 (5th Cir.

2015)).

          Further, such a claim must satisfy (1) federal notice pleading requirements; (2) the special

fraud pleading requirements, and (3) the additional pleading requirements imposed by the Private

Securities Litigation Reform Act of 1995 (“PSLRA”). See Kerruish v. Essex Holdings, Inc., 2017

U.S. Dist. LEXIS 127183, at *9 (S.D. Fla. 2017). Accordingly, in addition to the typical burdens

imposed by the Federal Rules, the complaint must “specify each statement alleged to have been

misleading, the reason or reasons why the statement is misleading, and, if an allegation regarding

the statement or omission is made on information and belief, the complaint shall state with

particularity all facts on which that belief is formed.” See 15 USCS § 78u-4. If the plaintiff does

not meet this standard, the complaint must be dismissed. Id.

          Here, a review of Plaintiff’s 10(b) cause of action does not come close to this standard. It

merely lays out the language of 10b-5, with a reference back to the entirety of the first 117 pages

of the FAC.      See FAC, at p. 117-118. All of the alternatives are listed — even those with no

bearing upon the case; for example, there is nothing that would indicate that Defendants used “the

facilities of a national securities exchange” in their purported timeshare sales, yet that appears in

the allegations. There are no specifics regarding scienter, who said what to whom when, and it is

unclear what is even alleged to be untrue. Additionally, since the original complaint included

many additional plaintiffs — the vast majority of whom are no longer party to these proceedings

— it is unclear which of the “general allegations” relate to Plaintiff, as outlined more fully above.


DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 8
ACTIVE 50304644v1
    Case 3:20-cv-00610-X Document 31 Filed 05/11/20                            Page 9 of 13 PageID 787



In other words, Plaintiff’s claim would fail under the pleading requirements of Rule 8, let alone

the two additional layers of specificity required under 9(b) and the PSLRA. This claim must be

dismissed.

                  c.       If Plaintiff’s Federal Claims are Dismissed, this Court Should Decline to

                           Exercise Supplemental Jurisdiction.

         If Plaintiff’s federal claims are dismissed, this Court should dismiss the FAC in its entirety.

A court may decline to exercise supplemental jurisdiction over state law claims where (1) the claim

raises a novel or complex issue of state law, (2) the claim substantially predominates over the claim

or claims over which the district court has original jurisdiction, (3) the district court has dismissed

all claims over which it has original jurisdiction, or (4) in exceptional circumstances, there are

other compelling reasons for declining jurisdiction. See 28 USC § 1367. Indeed, “the dismissal

of state law claims is strongly encouraged where the federal claims are dismissed prior to trial.”

See Jakubiec v. Sacred Heart Health Sys., 2005 U.S. Dist. LEXIS 12144, at *30 (N.D. Fla. 2005).

         Here, this case is at bottom a typical state-law fraud in the inducement/breach of contract

matter. The Court does not have original jurisdiction via 28 U.S.C. §1332, as the parties are not

completely diverse.5 Plaintiff is a resident of the state of Texas, as is Defendant Silverleaf, Inc.

See FAC at p. 5. As such, this Court should decline to exercise supplemental jurisdiction over the

remaining state law claims.

         2.       Plaintiff’s State Law Claims Should be Dismissed for Failure to State a Claim.

         Likewise, even if this Court retains jurisdiction, this Court should dismiss the state law

claims as well where they are inapplicable, nonexistent, or nonsensical.




5
 Further, as noted above, it is unclear how Plaintiff is calculating the $80,000 obligation based on a roughly $50,000
purchase price evidenced by the parties’ agreement. See Exhibit C.
DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 9
ACTIVE 50304644v1
    Case 3:20-cv-00610-X Document 31 Filed 05/11/20                             Page 10 of 13 PageID 788



                  a.       Plaintiff’s California Time Share Act (2004) Claim Should be Dismissed.

         Despite having no connection to California, Plaintiff unsuccessfully asserts a claim for

alleged violation of the California Time Share Act. The California Vacation Ownership and Time-

Share Act of 2004, Cal. Bus. Prof. Code 11210-11288, is a piece of California legislation that

applies to time-shares “located in the state [of California] or that are offered for sale in the state

[of California].” See Cal Bus. Prof. Code 11211.

         Plaintiff alleges that the statute “provides relief to an owner where the Defendant has at

least one Timeshare property in the State of California.” See FAC, at 120, 6.7.6 However, Plaintiff

— who is a resident of Texas and owns a timeshare in Texas — has no apparent connection with

California, and in any event agreed that the timeshare contracts would be governed by Texas law.

There is no basis for adopting a California statute into Texas law as Plaintiff is trying to do in this

case. Accordingly, this claim must be dismissed.

         Even if the Act applied, however, the claim should still be dismissed where Plaintiff’s

complaint does not specify what provisions of this law Defendants are alleged to have violated.

See FAC, at pp. 119-20. To the extent that this cause of action is simply a justification for the

claims of rescission and punitive damages, those remedies are pled elsewhere and as such this

claim is duplicative.




6
  As noted in the motion to dismiss filed in the original Northern District of California case — which was dismissed
for lack of personal jurisdiction — Defendants do not own any resort properties in the state of California. Defendants
are affiliated with an exchange network that allows its members to exchange timeshares at an Orange Lake property
with a timeshare located at a location owned by another member of the exchange network. Specifically, Orange Lake
is a member of RCI, which is affiliated with over 4,300 resorts in 110 countries. Although some of the resorts affiliated
with RCI may be in California, Orange Lake does not own or operate any of those resorts. See Glass et al. v. Holiday
Inn et al., 3:18-cv-06156-MMC, ECF No. 17, at 3.

DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 10
ACTIVE 50304644v1
    Case 3:20-cv-00610-X Document 31 Filed 05/11/20                        Page 11 of 13 PageID 789



                 b.       Plaintiff’s Unauthorized Practice of Law Claim Should be Dismissed.

        Likewise, Plaintiff’s claim for “Unauthorized Practice of Law” should be dismissed. In

Texas, subject to limited exceptions inapplicable here, there is no private cause of action for

unauthorized practice of law. See Yung-Kai Lu v. Ng, 2017 U.S. Dist. LEXIS 206564, at *6 (N.D.

Tex. 2017). Plaintiff does not invoke any exceptions to this general rule, nor do they allege specific

facts to support this claim. In fact, the portion of the FAC devoted to Plaintiff’s personal

experience nowhere mentions anyone attempting to act as an attorney. See FAC, at 67-72. As

such, this claim should be dismissed.

                 c.       Plaintiff’s Remaining State Law Claims Should be Dismissed.7

        Plaintiff’s remaining state law claims of Fraud, “Rescission per Statute,” and Breach of

Contract – Contract Misrepresentation should likewise be dismissed. Each of these claims appear

to be grounded in the same allegedly fraudulent conduct outlined above. However, the purported

“causes of action” are merely a litany of statements; they have no elements listed and no specific

facts to support each of the elements necessary to allege a prima facie case. The statutory

rescission claim mentions no statute. At times, the allegations are simply nonsensical: “In all cases

the Defendant’s Lawyer’s [sic] (real or de-facto [sic]) did not tell the truth about talk terms they

were interpreting. These F [sic] Contracts were committing Plaintiffs to the purchase of the

timeshare [sic] involving hundreds of thousands of dollars in short term and Generational Debt.”

See FAC, at p. 111, 1.8. This FAC was not drafted by a pro se plaintiff subject to additional graces




7
  Plaintiff also asserts “claims” for punitive damages and common law rescission. However, rescission and punitive
damages are remedies, not claims, so if this Court dismisses the other claims, it may dismiss these as well. See
Stanissis v. DynCorp Int'l LLC, 2015 U.S. Dist. LEXIS 172412, at *37-38 (N.D. Tex. 2015) (“A cause of action for
punitive damages cannot be brought as a stand-alone claim.”); Kreway v. Countrywide Bank, FSB, 2015 U.S. Dist.
LEXIS 181073, at *14 (W.D. Tex. July 21, 2015) (under Texas common law, “[r]escission is a remedy only, and not
an independent cause of action.”).

DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 11
ACTIVE 50304644v1
  Case 3:20-cv-00610-X Document 31 Filed 05/11/20                  Page 12 of 13 PageID 790



from the Court. As it is impossible for Defendants to discern what the Plaintiff in this case is

alleging, how any particular contract was purportedly breached by any specific Defendant, or what

specific representation was supposedly made by any particular agent for any specific Defendant,

these claims should likewise be dismissed. See generally United States v. Lockheed-Martin Corp.,

328 F.3d 374, 378 (7th Cir. 2003) (affirming dismissal of lengthy, unintelligible complaint and

stating that “Rule 8(a) requires parties to make their pleadings straightforward, so that judges and

adverse parties need not try to fish a gold coin from a bucket of mud. Federal judges have better

things to do, and the substantial subsidy of litigation …should be targeted on those litigants who

take the preliminary steps to assemble a comprehensible claim.”).

III.    CONCLUSION

        In light of the foregoing, Defendants respectfully request that this Court grant their Motion

to Dismiss, dismiss all of Plaintiff’s claims against Defendants as a matter of law, with prejudice.

Defendant further requests that the Court grant all other and further relief in law or in equity to

which they may be entitled.

Dated: May 11, 2020                                   Respectfully submitted,

                                                      /s/ Peter S. Wahby
                                                      Peter S. Wahby
                                                      State Bar No. 24011171
                                                      wahbyp@gtlaw.com
                                                      Alyssa O. Johnston
                                                      State Bar No. 24102312
                                                      johnstona@gtlaw.com

                                                      GREENBERG TRAURIG, LLP
                                                      2200 Ross Avenue, Suite 5200
                                                      Dallas, Texas 75201
                                                      Telephone: (214) 665-3600
                                                      Facsimile: (241) 665-3601

                                                      Attorneys for Defendants
                                                      Holiday Inn Club Vacations, Silverleaf
                                                      Resorts, Inc, Orange Lake Resorts and
                                                      Orange Lake Country Club, Inc.

DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 12
ACTIVE 50304644v1
  Case 3:20-cv-00610-X Document 31 Filed 05/11/20              Page 13 of 13 PageID 791



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on all counsel of record via the Court CM/ECF system on this the 11th

day of May 2020.


                                                   /s/ Alyssa Johnston
                                                   Alyssa Johnston




DEFENDANTS’ MOTION TO DISMISS AND BRIEF IN SUPPORT – Page 13
ACTIVE 50304644v1
